 


110 HR 77 IH: To amend the Internal Revenue Code of 1986 to change the deadline for income tax returns for calendar year taxpayers from the 15th of April to the first Monday in November.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 77 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Bartlett of Maryland introduced the following bill; which was referred to the  Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to change the deadline for income tax returns for calendar year taxpayers from the 15th of April to the first Monday in November. 
 
 
1.Deadline for filing income tax returns for calendar year taxpayers changed from April 15th to first Monday of November 
(a)In generalSection 6072 of the Internal Revenue Code of 1986 (relating to time for filing income tax returns) is amended in subsection (a) by striking 15th day of April and inserting first Monday in November. 
(b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2007. 
 
